United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF AGRICULTURE,
)
FEDERAL SAFETY & INSPECTION SERVICE, )
Neosho, MO, Employer
)
__________________________________________ )
J.R., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1106
Issued: December 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2010 appellant filed a timely appeal from a February 22, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent right leg permanent
impairment.
FACTUAL HISTORY
On June 15, 2005 appellant, then a 48-year-old food inspector, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a back injury on that date when he was turning
carcasses. The Office accepted the claim for lumbar and thoracic sprain/strain. Appellant
returned to a light-duty position in November 2005.

On January 8, 2009 appellant submitted a claim for compensation (Form CA-7)
indicating he was claiming a schedule award. He submitted a December 30, 2008 report from
Dr. Horace Petersen, an osteopath, who provided a history and results on examination,
diagnosing lumbar degenerative disc disease with a small L5-S1 disc herniation, myofascial pain
syndrome, and facet disease with mild stenosis and radiculopathy. Dr. Petersen noted that
appellant complained of decreased sensation in the right calf, but he could not find a
distinguishable difference between pinched or light touch compared to the other leg. With
respect to permanent impairment, he stated that appellant had a 19 percent whole person
impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).
In a report dated March 2, 2009, Dr. Petersen indicated that appellant had myofascial
pain syndrome with degenerative disc disease causing pain in his right lower extremity with a
significant impairment to his functional activities. He opined that appellant had a 24 percent
right lower extremity impairment secondary to the stenosis and the myofascial pain syndrome,
and was rated in “a class III rating” under the A.M.A., Guides. Dr. Petersen opined that
appellant had a preexisting problem that was exacerbated by his work activities.
In a report dated May 2, 2009, Dr. Petersen again stated that the impairment was 24
percent to the right leg. The Office referred the case to an Office medical adviser for review. In
a report dated July 4, 2009, the medical adviser opined that appellant had a two percent right leg
impairment. He reported that, under Table 16-12, a sensory deficit in the sural nerve had a three
percent leg impairment as a default value. The medical adviser referred to Dr. Petersen’s
statement that he could not find a difference between pinched or light touch compared to the
other leg, and stated that this history of a sensory abnormality was unsupported by examination
findings. According to the medical adviser, since the history of sensory abnormality was not
confirmed by examination, the impairment rating had to be modified using grade modifiers to
two percent or possibly one percent. He stated that, erring on the side of generosity, the
impairment would be determined at two percent.
By decision dated August 20, 2009, the Office issued a schedule award for a two percent
permanent impairment to the right leg. The period of the award was 5.76 weeks from
December 30, 2008. Appellant requested a hearing before an Office hearing representative,
which was held on December 10, 2009. By decision dated February 22, 2010, the hearing
representative affirmed the August 20, 2009 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition.3
ANALYSIS
With respect to a permanent impairment, appellant submitted reports from Dr. Petersen,
who initially opined that appellant had a 19 percent whole person impairment. The Board notes
that neither the Act nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole. Furthermore, the back is specifically excluded from the definition of
“organ” under the Act.4
In his March 2, 2009 report, Dr. Petersen stated that the impairment was 24 percent to the
right leg, for a “Class III” rating. He did not indicate which table or tables he was attempting to
apply, or provide any other explanation as to how the 24 percent was determined under the
A.M.A., Guides. The Board finds Dr. Petersen’s opinion that appellant had 24 percent right leg
impairment is of diminished probative value.
The Office medical adviser found two percent impairment, applying the findings of
Dr. Petersen in his December 30, 2008 report. The medical adviser did identify Table 16-12, and
he identified a sensory deficit in the sural nerve. Under Table 16-12, the default impairment is
three percent for sural nerve sensory deficit for a Class (CDX) 1 impairment.5 The medical
adviser then stated that the default should be modified to two or possibly one percent because
Dr. Petersen did not confirm the history of sensory abnormality on examination, but the A.M.A.,
Guides provide a specific method for adjusting the default value up or down based on application
of Table 16-6 (functional history) and Table 16-8 (clinical studies). Moreover, the A.M.A.,
Guides specifically state that when using Table 16-12 there is no adjustment for physical
examination, since the neurologic examination findings define the impairment values found in
Table 16-12.6 The medical adviser appeared to make an adjustment based on physical
examination findings, without further explanation. He did not state what grade modifier for
functional history (GMFH) or clinical studies (GMCS) was applicable, or apply the proper
formula (GMFH-CDX) + (GMCS – CDX) to calculate the net adjustment.7
The case will be remanded to secure a medical report that properly applies the sixth
edition of the A.M.A., Guides. After such further development as the Office deems necessary, it
should issue an appropriate decision.
2

A. George Lampo, 45 ECAB 441 (1994).

3

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(20).

5

A.M.A., Guides 534, Table 16-12.

6

Id. at 533.

7

See id. at 521.

3

CONCLUSION
The Board finds that the medical evidence requires further development with respect to
the degree of permanent impairment under the A.M.A., Guides.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: December 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

